{¶ 1} The judgment of the court of appeals ordering a complete resentencing hearing is reversed on the authority of State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, and State v. Evans, 113 Ohio St.3d 100, 2007-Ohio-861, 863 N.E.2d 113, and the cause is remanded to the trial court for the purpose of vacating the portions of appellee’s sentence that pertain to the convictions previously vacated by the court of appeals.
Moyer, C.J., Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.
Pfeifer, J., dissents for the reasons stated in his dissenting opinion in State v. Evans, 113 Ohio St.3d 100, 2007-Ohio-861, 863 N.E.2d 113.